Detailed Action
This action is in response to RCE filed on 08/11/2021. 
This application was filed on 11/29/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
 
Applicant’s Response
In Applicant’s Response dated 08/11/2021, Applicant amended claims 1, 9, and 17.  Applicant argued against various rejections previously set forth in the Office Action mailed on 05/14/2021. 



Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claims 1-3, 6-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaughnessy et al. (US 2003/0212960, referred hereinafter as D1) in view of Roy et al. (US 2020/0065307 A1, referred hereinafter as D2) in view of Mahanor et al. (US 2011/0265163 A1, referred hereinafter as D4) in view of Clark et al. (US 2007/0136318 A1, referred hereinafter as D5).   
	
As per claim 1, D1 discloses, 
A database reporting device, comprising: a network interface in signal communication with a database, wherein the database is configured to store a plurality of data records; a memory operable to store,(D1, title, abstract, figure 1-4 and accompanying text discloses a network interface in signal communication with a database, wherein the database is configured to store a plurality of data records; a memory operable to store)
a project key map that identifies a plurality of project keys, wherein each project key is a unique identifier that references storage [location] for data records, (D1, figure 5B, 0015, 0030 shows/discloses a project key map (e.g. specification including data structure to dictate sources, locations, paths to various data items) that identifies a plurality of project keys, wherein each project key is associated with one or more data records).   
and a report template, wherein: each report template defines a layout for visually representing data; each report template comprises a plurality of sections; and each section is associated with a data record element type for populating a corresponding section, (D1, figure 5A-5C, 0015-34  shows/discloses each report template defines a layout for visually representing data (e.g. display specification for font/style); each report template comprises a plurality of sections (e.g. headers, tables, images, text etc.); and each section is associated with a data record element type for populating a corresponding section (e.g. see figure 5C)).
and a processor operably coupled to the network interface and the memory, configured to, (D1, title, abstract, figure 1-4 and accompanying text discloses a 
receive a report request comprising a project key, (D1, 0018, 0035-0036, figure 5a-c, figure 7a and accompanying text discloses using executing report rendering engine (e.g. fairly construed request for report) using the report specification comprising various project keys (e.g. source, table, path data).)
search the project key map using the project to identify storage [location] for data records that are associated with the project key, (D1, 0018, 0035-0036, figure 5a-c, figure 7a and accompanying text discloses using executing reporting rendering engine (e.g. fairly construed request for report) using the report specification comprising various project keys (e.g. source, table, path data), based on report including various structures (e.g. see figure 5B), various data is identified and retrieved from one more sources/databases/project key map, and displayed as shown in figure 6. ).  
determine a permission level associated with [user], (D1, 0051-0052 discloses determining user access levels/rights.)
identify data record element types corresponding with sections of the…report template, (D1, 0014, 0018-0036, figure 5a-c, figure 7a and accompanying text discloses using executing reporting rendering engine (e.g. fairly construed request for report) using the report specification comprising various project keys (e.g. source, table, path data), based on report including various structures (e.g. see figure 5B), various data is identified and retrieved from one more sources/databases/project key  
generate a search query for data record elements corresponding with the identified data record element types from among the identified data records, wherein the search query identifies the storage [location] for one or more data records that associated with the project key; send the search query to the database, in response to sending the search query, receive a plurality of data record elements from the identified data records ,  (D1, 0014, 0018-0036, figure 5a-c, figure 7a and accompanying text discloses using executing reporting rendering engine (e.g. fairly construed request for report) using the report specification comprising various project keys (e.g. source, table, path data), based on report including various structures (e.g. see figure 5B), various data is identified and retrieved from one more sources/databases, and displayed as shown in figure 6, where report specification defines types of data retrieve/query and how to display different types of data in various sections.  The examiner notes that in order to retrieve data from various sources as disclosed by D1, a search query for data record elements from at least one storage location corresponding to the identified data record element types from among the identified data records must be instantiated/sent to the database (e.g. sql statements etc.), in response to sending the search query, receive a plurality of data record elements from the identified data records). 
populate the report template with data record elements that correspond with data record element types for each section of the report template; and output a report based on the populated report template, (D1, figures 5-6 and accompanying text discloses/shows generated/populated report template). 
D1 fails to expressly disclose – plurality of report templates… identify a report template for visually representing data from among the plurality of report templates for the user …. the identified report template… wherein the identified report template is configured to filter the data based on the [context] associated with the user.  
D2 (0035-0048, 0049-0050, and 0058-0059) discloses plurality of report templates (e.g. card templates)… identify a report template from among the plurality of report templates for a user associated with the report request (e.g. template is selected based on user, user context, device context etc.)… the identified report template…wherein the identified report template is configured to filter the data based on the [context] associated with the user (e.g. selected card/template displays only contextually relevant/filtered data)… generate a search query for data record elements corresponding with the identified data record element types from among the identified data records; send the search query to the database…. in response to sending the search query (e.g. based on identified fields in template, databases are searched and data retrieved for display).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of providing tailored content via a selected/relevant template based on user profile/context as disclosed by D2.
D1/D2 discloses identifying/selecting templates based on user profile/context/identifier and report request; however, D1/D2 fails to expressly disclose - receive a report request comprising a user identifier for a user, determine a permission level associated with user identifier, and identify [data] for the user based on the permission level associated with identifier… filter the data based on permission level… 
D4 (0049, 0088-0109, figure 9) discloses receive a report request comprising a user identifier for a user, determine a permission level associated with user identifier, and identify [data] for the user based on the permission level associated with identifier… filter data based on permission level. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D4 as noted above.  This would have been obvious for the purpose of providing tailored content via a selected/relevant based on user profile/context/role and/or access level as disclosed by D4.
D1 discloses unique identifier referencing at least one storage location; however, D1 fails to expressly disclose – unique identifier that references storage location for two or more data records… identify storage locations for the two or more data records… storage locations for the two or more data records that associated with the project key.
D5 (figure 5, 7-8 and accompanying text) shows/discloses unique identifier that references (e.g. see figure 8, headers “standings”, “articles”, “roster”) storage location for two or more data records (e.g. two or more websites/data records as shown in ender … identify storage locations for the two or more data records… storage locations for the two or more data records that associated with the project key. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D5 as noted above.  This would have been obvious for the purpose of logically grouping related data records by determined keywords/project key and providing a mechanism to easily access/display such grouping of data as disclosed by D5 (0065-0067).  

As per claim 2:
The rejection of claim 1 further incorporated. 
D1 fails to expressly disclose; and identifying the report template is based at least in part on the user identifier.
D2 (0035-0048, 0049-0050, and 0058-0059) discloses the report request comprises a user identifier; and identifying the report template is based at least in part on the user identifier (e.g. templates are identified based on user context/profile). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of providing tailored content via a selected/relevant template based on user profile/context as disclosed by D2

As per claim 3:
The rejection of claim 1 further incorporated. 
D1 fails to expressly disclose - identifying the report template comprises identifying a role for the user based on the user identifier; and identifying the report template is based at least in part on the identified role for the user.
D2 (0035-0048, 0049-0050, and 0058-0059) discloses the report request comprises a user identifier; identifying the report template comprises identifying a role for the user based on the user identifier; and identifying the report template is based at least in part on the identified role for the user (e.g. templates are identified based on user context/profile). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of providing tailored content via a selected/relevant template based on user profile/context as disclosed by D2.

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
wherein outputting the report comprises generating a graphical user interface based on the populated report template, (D1, figure 5A-5C, figure 6, 0015-0034  shows/discloses interface that display populated report template). 

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
the… report template comprises formatting instructions for each section of the report template; and populating the identified report template comprises formatting data for each section of the report template in accordance with the formatting instructions, (D1, 0014, 0018-0036, figure 5a-c, figure 7a and accompanying text discloses using executing reporting rendering engine (e.g. fairly construed request for report) using the report specification comprising various project keys (e.g. source, table, path data), based on report including various structures (e.g. see figure 5B), various data is identified and retrieved from one more sources/databases, and displayed as shown in figure 6, where report specification defines types of data retrieve and how to display different types of data in various sections).  
D1 fails to expressly disclose - the identified report template.
D2 (0035-0048, 0049-0050, and 0058-0059) discloses the identified report template…
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of providing tailored content via a selected/relevant template based on user profile/context as disclosed by D2


As per claim 8, the rejection of claim 1 further incorporated, D1 discloses,
wherein the… report template comprises: a first set of formatting instructions for a first section of the report template; and a second set of formatting instructions for a second section of the report template wherein the second set of formatting instructions is different from the first set of formatting instructions, (D1, figure 5A-5C, figure 6, 0015-0034  shows/discloses each report template defines a layout for visually representing data (e.g. display specification for font/style); each report template comprises a plurality of sections (e.g. headers, tables, images, text etc.); and each section is associated with a data record element type for populating a corresponding section (e.g. see figure 5C) and associated different formatting).
D1 fails to expressly disclose - the identified report template.
D2 (0035-0048, 0049-0050, and 0058-0059) discloses the identified report template…
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2 as noted above.  This would have been obvious for the purpose of providing tailored content via a selected/relevant template based on user profile/context as disclosed by D2.


As per claims 9-11, 14-19:
Claims 9-11, and 14-19 are method/medium claims corresponding device claims 1-3, and 6-8 are of substantially same scope. 
Accordingly, claims 9-11, and 14-19 are rejected under the same rational as set forth for claims 1-3, and 6-8. 


Claims 4-5, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaughnessy et al. (US 2003/0212960, referred hereinafter as D1) in view of Roy et al. (US 2020/0065307 A1, referred hereinafter as D2) in view of Mahanor et al. (US 2011/0265163 A1, referred hereinafter as D4) in view of Clark et al. (US 2007/0136318 A1, referred hereinafter as D5) in view of Gandhi et al. (US 2019/0370893 A1, referred hereinafter as D3)  

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein populating the report template comprises: identifying a plurality of [data] within the received data record elements; identifying/[generating calculated data] based on the received data record elements; and generating a visual representation of [data/calculated data] among the plurality of data, (D1, figure 5A-5C, figure 6, 0015-0038  shows/discloses each report template defines a layout for visually representing data (e.g. display specification for font/style); each report template comprises a plurality of sections (e.g. headers, tables, images, text etc.); and each section is associated with a data record element type for populating a corresponding section (e.g. see figure 5C) and associated with different formatting, where certain displayed data is based on calculations on data retrieved from database).
D1 fails to expressly disclose - identifying a plurality of tasks within the received data record elements; identifying dependencies among the plurality of tasks based on the received data record elements; and generating a visual representation of the identified dependencies among the plurality of tasks.
D3 (0033-0046, figures 2-6) discloses identifying a plurality of tasks within the received data record elements (e.g. deposits, debt); identifying dependencies among the plurality of tasks based on the received data record elements (e.g. in temporal order); and generating a visual representation of the identified dependencies among the plurality of tasks
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D3 as noted above.  This would have been obvious for the purpose of providing interactive report/user interface to help account holders to view and manage case flow as disclosed by D3. 

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein populating the report template comprises: identifying a plurality of [data] within the received data record elements; identifying/[generating calculated data] based on the received data record elements; and generating a visual representation of the [calculated data] among the plurality of [data], (D1, figure 5A-5C, figure 6, 0015-0038  shows/discloses each report template defines a layout for visually representing data (e.g. display specification for font/style); each report template comprises a plurality of sections (e.g. headers, tables, images, text etc.); and each section is associated with a data record element type for populating a corresponding section (e.g. see figure 5C) and associated with different formatting, 
D1 fails to expressly disclose - identifying a plurality of tasks within the received data record elements; identifying dates associated with the plurality of tasks based on the received data record elements; and generating a visual representation of the identified dates among the plurality of tasks.
D3 (0033-0046, figures 2-6) discloses identifying a plurality of tasks within the received data record elements (e.g. deposits, debt); identifying dependencies/dates among the plurality of tasks based on the received data record elements (e.g. in temporal order); and generating a visual representation of the identified dependencies/dates among the plurality of tasks
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D3 as noted above.  This would have been obvious for the purpose of providing interactive report/user interface to help account holders to view and manage case flow as disclosed by D3. 


As per claims 12-13, and 20:
Claims 12-13, and 20 are method/medium claims corresponding device claims 4-5 are of substantially same scope. 
Accordingly, claims 12-13, and 20 are rejected under the same rational as set forth for claims 4-5.

Response to Arguments
	Applicant’s arguments filed on 04/28/2021 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144